Reese, J.
This cause was originally submitted upon an application for a writ of mandamus. The writ was allowed and an opinion written, which is reported ante p. 161.
Relator now files an information seeking to institute proceedings against respondent for contempt of court in not paying the costs of the mandamus proceeding. It is urged that the judgment of the court was that respondent perform the official duties imposed by law, the performance of which was sought to be coerced, and that he pay the costs taxed at $9.80. That the performance of a part of the judgment, viz., the performance of the official duty, can be coerced by proceedings as for contempt, and that therefore the whole of the judgment may be enforced by the same method.
The law provides a method for the enforcement of the payment of money judgments, and that method is the issuance of an execution. We know of no distinction between judgment for costs in mandamus and other cases.
The motion for the institution of proceedings for contempt is therefore denied.
Judgment ACCORDINGLY.
The other judges concur.